PROB 12C                                                                               Report Date: July 26, 2019(7/93)
                                       United States District Court
                                                                                               FILED IN THE
                                                                                           U.S. DISTRICT COURT
                                                                                     EASTERN DISTRICT OF WASHINGTON
                                                       for the
                                                                                       Jul 29, 2019
                                        Eastern District of Washington
                                                                                          SEAN F. MCAVOY, CLERK


               Revised Petition for Warrant or Summons for Offender Under Supervision

 Name of Offender: Phillip Smith                             Case Number: 0980 2:02CR02168-EFS-1
 Address of Offender:                             , Washington 98951
 Name of Sentencing Judicial Officer: The Honorable Edward F. Shea, Senior U.S. District Judge
 Date of Original Sentence: July 2, 2003
 Original Offense:          Crime on an Indian Reservation, Aggravated Sexual abuse, 18 U.S.C. § 2241(a)
 Original Sentence:         Prison - 121 months              Type of Supervision: Supervised Release
                            TSR - 60 months

 Revocation Sentence:       Prison - 4 months
 July 11, 2012              TSR - 56 months
 Asst. U.S. Attorney:       Meghan McCalla                   Date Supervision Commenced: August 14, 2014
 Defense Attorney:          Alex B. Hernandez, III           Date Supervision Expires: June 18, 2017


                                          PETITIONING THE COURT

Please Note: The original petition was filed with the Court on April 29, 2016. The purpose of this petition is to
reflect updated information in regard to violation number 1 and guideline provisions.

The probation officer believes that the offender has violated the following conditions of supervision:


Violation Number        Nature of Noncompliance

           1            Mandatory Condition #2: The defendant shall not commit another federal, state, or local
                        crime.

                        Supporting Evidence: Mr. Smith was charged with second degree assault, Yakima County
                        Superior Court casue number 16-1-00805-0, on March 22, 2016.

                        According the Yakima County Sheriff’s Office narrative report, Mr. Smith is alleged to have
                        raped a child multiple times during the past 2 years. The child was 10 years old at the time
                        and the sexual abuse continued until she was 12 years old. The report notes the child was
                        anally raped and forced to perform oral sex numerous times. It is also alleged that Mr. Smith
                        took pictures while he was raping the child. The police report also notes that Mr. Smith
                        physically and verbally abused the victim’s brothers as well. Mr. Smith also made physical
                        threats if they were to report these incidents to their mother. The police report will be made
                        available for the Court’s review at the time of the revocation hearing.
Prob12C
Re: Smith, Phillip
July 26, 2019
Page 2

                      According to the Yakima County Superior Court docket, Mr. Smith was originally charged
                      with first degree rape of child. On July 9, 2019, Mr. Smith was found guilty by a plea of
                      second degree assault. He was sentenced to 12 months custody.
          2           Standard Condition #2: The defendant shall report to the probation officer and shall submit
                      a truthful and complete written report within the first 5 days of each month.

                      Supporting Evidence: Mr. Smith failed to submit his monthly report form within the first
                      5 days of the month of April 2016.

                      Mr. Smith had been instructed to report to the U.S. Probation Office within the first 5 days
                      of each month and submit his monthly report form. On April 11, 2016, a late report notice
                      along with a monthly report form was sent via U.S. mail to Mr. Smith reminding him of his
                      reporting requirement. On April 26, 2016, this officer spoke with Mr. Smith’s ex-girlfriend
                      and left him a message directing him to report to the probation office the following day. Mr.
                      Smith submitted his monthly report 3 weeks late, on April 27, 2016.
          3           Special Condition #17: You shall live at an approved residence, and shall not change your
                      living situation without advance approval of the supervising probation officer.

                      Supporting Evidence: Mr. Smith failed to obtain prior approval from his probation officer
                      prior to changing his residence as of April 27, 2016.

                      According to Mr. Smith’s monthly report form dated April 27, 2016, he moved from his
                      residence on March 24, 2016. Mr. Smith did not obtain advance approval from his probation
                      officer prior to changing his residence.
          4           Special Condition #19: You shall register as a sex offender, according to the laws of the
                      state in which you reside, are employed, or are attending school. You shall provide
                      verification of compliance with this requirement to the supervising probation officer.

                      Supporting Evidence: Mr. Smith failed to register as a sex offender with the State of
                      Washington within 3 business days as required by RCW 9A.44.130, upon changing his
                      residence on or about March 24, 2016.

                      Mr. Smith reported he changed his residence on March 24, 2016. However, according to the
                      Yakima County Sheriffs Office, Mr. Smith registered a change of residence on April 13,
                      2016. Mr. Smith is required to register as a sex offender with the State of Washington
                      within 3 business days of changing his residence. However, Mr. Smith failed to register a
                      change in residence within 3 business days as required.

The U.S. Probation Office respectfully recommends the Court accept the revised petition.

                                         I declare under penalty of perjury that the foregoing is true and correct.
                                                           Executed on:     July 26, 2019
                                                                            s/Jose Zepeda
                                                                            Jose Zepeda
                                                                            U.S. Probation Officer
Prob12C
Re: Smith, Phillip
July 26, 2019
Page 3



 THE COURT ORDERS

 [ X]     No Action
 [ ]      The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                      Signature of Judicial Officer

                                      7/29/2019
                                      Date
